Same Case — Application for a Re-hearing.
Garland J.
This is a hard case upon the plaintiff, and we have re-examined it with an earnest desire to grant relief, if the law would permit us to do so; but the 5th section of the act of the Legislature creating the office of Register of Conveyances for the city of New Orleans, appears so peremptory, that we cannot disregard its positive provisions. The statute was made for the protection of innocent third persons, and is one of public utility. It says, that “ said acts, whenever they are hot registered agreeably to this law, whether they are passed before a Notary Public or otherwise, shall have no effect against third persons, but from the day of being registered.” B. & C.’s Dig. 603.
"In this case Lampré obtained his judgment against Louis Kokernot & Co., had it recorded, and an execution issued and levied on the premises in question, previous to the registry of the,sale from Louis Kokernot to Bertrand. His lien on the property had attached and become vested, and we cannot deprive him of it, however severely it may operate on the plaintiff. The case of Williams v. Hagan, &c., 2 La. 122, is nearly similar to this ; and the principle is sustained by that of The Syndic of McManus v. Jewett, 6 La. 540.
The counsel for the plaintiff contends, that his client should not suffer from the neglect of the Notary to have the act passed, before *317him, recorded. Upon this point all we can say is, that if it were the duty of the Notary to have the act recorded, and he has failed to do so, and damage has resulted, the parties must look to him. Lampré cannot be deprived of his right acquired in consequence of his neglect, and be made responsible. He has done what the law authorized him to do, and he is entitled to the benefit of, it.
The counsel further insists upon the reason given by the Parish Judge for maintaining the injunction ; that is, that there is no proof that Louis Kokernot was a member of the firm of Louis Kokernot & Co. We do not well see what that has now to do with the question. It was not denied in the petition for the injunction, and was in no manner an issue between the parties. No evidence was taken in relation to it by either party. It is hardly to be believed that if he were not a partner, the objection would not have been stated in the petition, or on the trial.
It is ordered that the judgment remain undisturbed.